Case 18-07762-JJG-11          Doc 340-1   Filed 04/16/19      EOD 04/16/19 13:47:54      Pg 1 of 1



 In re: Fayette Memorial Hospital Association, Inc.

  Exhibit A to Second Omnibus Motion for Order Authorizing Assumption and Assignment
                           of Executory Contracts and Leases

               Name                                 Description                 Cure Obligation
  Hospital Care Consultants           Residential Lease for space located at                  $0
                                      1920 Virginia Avenue, Connersville,
                                      Indiana 47331 dated February 28, 2019
                                      (Debtor is the landlord)
  Marian University                   Lease Agreement for space located at                   $0
                                      2016 Virginia Ave., 2016 ½ Virginia
                                      Ave., and 1920 Virginia Ave., dated
                                      November 1, 2019 (Debtor is the
                                      landlord)
  University Dermatology Center       Lease Agreement for space located at                   $0
                                      1941 Virginia Avenue, Connersville,
                                      Indiana 47331 dated April 5, 2017
                                      (Debtor is the landlord)
  Chegar Facial Plastic Surgery, PC   Dr. Burke Chegar Cutera Lease                          $0
                                      Agreement dated December 1, 2008,
                                      for certain property: (1) XEO Laser
                                      system with Navigation, serial #
                                      XP14150; (2) Limelight Handpiece
                                      w/Kit, serial # LL2344; (3) PW770
                                      Handpiece w/Kit, serial #PW4720; (4)
                                      Pearl Laser Handpiece, serial # P1679;
                                      (5) Pearl Fractional Hand Piece, serial
                                      #PF1072; and (6) Smoke Evacuator
                                      115v (surgimed), serial #806108
                                      (Debtor is the lessor)
